Citation Nr: 1114543	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-27 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of fractured right radius.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1996 to January 2000 and from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2009 the instant issue was remanded for development.  The appeal has been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Fractured right radius residuals are manifested by full extension of the right elbow and flexion limited to 125 degrees; forearm supination is to 40 degrees and pronation is to 70 degrees.

2.  Residuals of fractured right radius include a painful surgical scar.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of right radius fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5208, 5209, 5210, 5212, 5213 (2010).

2.  The criteria for a 10 percent evaluation for a painful surgical scar on the right forearm have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in April 2006, prior to the initial adjudication of the Veteran's claim, discussed the evidence necessary to establish service connection.  The evidence of record was listed, and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Moreover, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

With respect to VA's duty to assist, the Board notes that VA examinations have been carried out.  The Board finds that the most recent February 2010 examinations were adequate in that they were conducted by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2 (2010).  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  

Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, it finds that the disability has not significantly changed and that a uniform rating is appropriate.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

On VA examination in October 2006, the Veteran's history was reviewed, and the examiner noted that the Veteran was right hand dominant.  The examiner noted that the Veteran had sustained a fracture of the mid-radius in 1997 and that he underwent surgery for repair with a plate and seven screws in his right forearm.  The Veteran reported decreased sensation over the scar and an area on either side of his scar of about one or two inches.  He also reported decreased supination since the injury.  The examiner also noted that the records reflected decreased grip strength.  The Veteran stated that he had pain in his right forearm if he overdid physical work or had any direct pressure over the mid-radius.  He indicated that he could bathe, dress, and eat despite the forearm injury.  Physical examination revealed a healed surgical scar on the anterior aspect of the right forearm measuring 20 centimeters by 1 centimeter.  There was decreased sensation over the entire scar and for 2 centimeters on either side of the scar.  Range of motion of the elbow was normal with full extension and flexion to 130 degrees.  Supination was decreased at 50 degrees.  Pronation was to 75 degrees.  In comparison, the left forearm had supination to 85 degrees and pronation to 80 degrees.  Following repetitive movement, there was no change in range of motion or pain level.  Grip was slightly decreased on the right.  The diagnosis was status post fracture of the right mid-radius with plates and screws.  The examiner noted that the Veteran had chronic pain and decreased sensation as well as decreased range of motion.  He concluded that muscle group VIII was involved. 

An additional VA examination was carried out in February 2008.  The Veteran reported that he was a full time student and that he also worked at a bookstore.  He noted that he had lost no time from work or school in the previous 12 months.  
Overall, the Veteran stated that his right forearm was "not bad."  He complained of numbness in the radial three digits after using his hand for prolonged periods such as with writing.  He stated that his forearm felt tight intermittently.  Physical examination revealed that the Veteran was able to disrobe without difficulty.  There was a well-healed, nontender surgical scar over the volar aspect of the proximal forearm.  The Veteran had 90 degrees of pronation and supination, with pain in the last few degrees of supination.  There was a positive Tinel's sign over the surgical scar.  The impression was healed fracture of the right forearm.

In a May 2008 addendum, the February 2008 VA examiner noted that pronation and supination were to 90 degrees.  He indicated that there was no further limited motion with repetitive motion and that there was no problem with fatigue, weakness, or lack of coordination.  He stated that there was no evidence of non union and no neurological impairment.  

Additional VA examinations were conducted in February 2010.  On hand examination, the examiner noted that the Veteran had referred pain and loss of range of motion of the right thumb and was unable to approximate the proximal transverse crease.  Physical examination revealed that there was no gap between the thumb and each finger on the right hand, and no gap between the tips of fingers 2 through 5 to the proximal transverse crease.  He concluded that the symptom was secondary to impingement of the flexor pollicis within the forearm.  An X-ray of the Veteran's hand was normal.

Examination of the right forearm and wrist revealed no deformity, instability, giving way, lack of endurance, effusion, dislocation or subluxation of the right wrist.  There was no swelling, heat, redness, or tenderness.  The Veteran reported flare-ups with pain of 6/10 intensity, occurring three times per month and lasting 24 hours, and resulting in additional limitation of motion and functional impairment.  Physical examination revealed dorsiflexion to 70 degrees with pain at the end of the range.  The examiner noted that the pain was referred into the forearm and was not in the wrist itself.  Palmar flexion was to 60 degrees with pain at the end of the range.  Radial deviation was to 30 degrees, and ulnar deviation was to 40 degrees, both with pain at the end of the range.  Repetition caused increasing pain and a decrease in the range of motion with dorsiflexion to 50 degrees.  The right elbow had full extension and flexion to 125 degrees without pain.  Forearm supination was to 40 degrees with pain at the end of the range.  Forearm pronation was to 70 degrees without pain.  Repetition caused no change the range of motion and no change in pain level.  The impression was right elbow with no intrinsic pathology but loss of range of motion secondary to prior fracture of the forearm, and right wrist with no intrinsic pathology with referred pain into the right forearm.  

A scars examination was also conducted in February 2010.  The examiner noted that the Veteran had a surgical scar that was 16 by 2 centimeters.  It was painful on examination.  There was no breakdown.  There was suggestion of underlying soft tissue damage and the scar was deep.  It did not limit motion.  There was no inflammation, edema, or keloid formation.  The scar was elevated but not irregular.  It was not atrophic, shiny, or scaly.  It was hyperpigmented.  Within the scar or beneath the scar was an indurated 3 by 1 centimeter soft tissue firmness and tenderness.  The skin was not indurated.  There was no soft tissue loss, rather soft tissue firmness or induration.

The Veteran is currently in receipt of a 10 percent evaluation for the residuals of fractured right radius pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206 for limitation of flexion of the major forearm.  Under this criteria, flexion limited to 110 degrees warrants a noncompensable evaluation, flexion limited to 100 degrees warrants a 10 percent evaluation, flexion limited to 90 degrees warrants a 20 percent evaluation, flexion limited to 70 degrees warrants a30 percent evaluation, flexion limited to 55 degrees warrants a 40 percent evaluation, and flexion limited to 45 degrees a 50 percent evaluation.

As noted, the Veteran has 125 degrees of flexion of the right elbow.  In essence, the current 10 percent evaluation contemplates the presence of periarticular pathology productive of painful motion. 38 C.F.R. § 4.59.  In order to warrant an evaluation higher than 10 percent, there must be the functional equivalent of flexion limited to 90 degrees due to such factors as pain, pain on motion, fatigability, incoordination, and lack of endurance.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  In this case, while the Veteran reports pain, he retains the ability to flex his right elbow to 125 degrees.  Therefore, even taking into account the Veteran's credible complaints of pain on motion, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5206.  

Additionally, because the Veteran retains full extension of his right forearm, a higher evaluation is not warranted pursuant to Diagnostic Code 5207.  The evidence does not demonstrate nonunion or malunion of the radius, or loss of supination or pronation that would warrant an evaluation in excess of 10 percent under the applicable criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5212, 5213 (2010).  Finally, the Board observes that there is no ankylosis of the right wrist that would warrant an evaluation in excess of 10 percent for this disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.

Having considered the February 2010 VA hand examination, the Board has also considered whether a separate compensable evaluation is applicable for impaired finger  movements due to muscle injury.  In that regard, the note following Diagnostic Codes 5205-5213 provides that in all forearm and wrist injuries, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury are to be separately rated and combined not to exceed rating for loss of use of the hand.  Diagnostic Code 5228 contemplates limitation of motion of the thumb.  If there is a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a noncompensable evaluation is assigned.  Here, the February 2010 VA examiner noted that there was referred pain and loss of range of motion of the right thumb secondary to impingement of the flexor pollicis within the forearm.  The evidence reflects no gap when the Veteran opposes his right thumb and fingers.  As such, although the Veteran has pain and limitation of motion of the right thumb as the result of impingement of the flexor pollicis within the forearm, the resulting symptoms are noncompensable.

Finally, the Board has determined that the residuals of the radial fracture include a painful scar.  In that regard, the Board notes that 38 C.F.R.  §4.118, Diagnostic Code 7804 provides a maximum 10 percent evaluation for superficial scars that are painful on examination.  During the February 2010 examination, the Veteran reported that his surgical scar was painful on examination.  As such, the Board concludes that an additional evaluation is warranted for this residual of the Veteran's service-connected right forearm injury.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of fractured right radius is denied.

A 10 percent evaluation for the post-operative right forearm scar is granted, subject to the controlling regulations applicable to the payment of monetary awards.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


